Title: To Thomas Jefferson from Sylvanus Bourne, 10 September 1800
From: Bourne, Sylvanus
To: Jefferson, Thomas



Sir
Amsterdam Sept 10 1800

I beg leave to acquaint you that Mr Lusac printer of the french Gazette at Leyden lately presented me an Account for his Papers, sent you in the years 93 & 94 while you filled the Office of Secretary of State requesting its transmission for payt. but presuming you received them in your official Capacity I veiwed it as a just debt from the U States & having explained myself accordingly to our Bankers they agreed to discharge it & I hope this procedure will prove to be right.
I proffit of this occasion to Solicit your aid & influence in favr. of an application to Govt. by a memorial in behalf of myself & Colleagues to be laid before Congress in the ensuing Session, praying for some due Compensation for our Services & indemnification for the loss of our Rights & privileges as Citizens of the U States involved in the acceptance of our places as may be seen by the inclosed documents & to which other examples of the like sort might be added. I am at a loss to know exactly on what grounds the opinion of the Court at New york is founded. It certainly cannot be derived from the Laws of the U:S as these in cases where any doubt existed have been particular in confirming the rights of Citizens as appertaining to our Consuls in foreign Countries—nor can it be collected from the Laws of Nations as these are silent & even defective in duly explaining Consular Rights & Privileges—nor is to be explicitly deduced from the Custom or Usage of Nations as this is not sufficiently uniform to establish a principle so important in its consequences in many points of view—France has not acted upon it in this war as mr Johnsons property while Consul at London was I believe uniformly respected as neutral by that Govt. It is true Great Britain has acted on this principle because it is his interest to do it & in conformity to [a] favorite system of ruling the Seas—but I regret to say the solemn verdict of an American Court of Judicature adduced in Support of the Arbitrary procedings of any foreign nation in violation of the rights of other Nations. If we have not the prevent the exercise this affirmed right we can at least forbear to avow or acknowlege it.
If I recollect right you were formerly of opinion that some more  valuable provisions ought to have been made for the due Support of our Consular Establishments & I humbly confide that this opinion will be confirmed on finding that our position has become so embarrassing from external Causes those unforeseen.
It was urged in Congress some years past (when a Bill was brought in for allowing due Compensation to our Consuls) that the advantages in trade which their public Situation would give them in Commerce ought to be deemed a due equivalent rendering any provision for them unnecessary & inexpedient—but as the Contrary of all this proves to be the fact—I presume every candid mind will be ready to acknowlege that the Contract between the Consuls was not duly understood by either & that Some remedy ought in future to be applied.
Should a Consular fee on vessels according to their tonnage or a pr Centum on the Cargoes not be deemed eligible—a fixed Stipend proportioned to the importance of the Several Stations may be allowed them over & above the fees they receive under the existing Laws—so as to make their combined Income to meet the Intent of Govt. in their regard—Chearfully Submitting our Case to your patronage & to your Convictions of the propriety of complying with our request—I have the honor to be very respectfully Yr Ob. Sert

Sylvs Bourne


It appears by the principle of British Jurisprudence that residence makes an Enemy but not a friend. What [reciprocity] or justice in that?

